Citation Nr: 0515375	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to an initial compensable evaluation for 
residuals of a shrapnel wound of the right knee prior to 
September 23, 2004.

2.  Entitlement to an initial compensable evaluation for 
residuals of a shrapnel wound of the right knee from 
September 23, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 until 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

This matter was previously before the Board in August 2004.  
At that time, a remand was ordered to accomplish additional 
development.  


FINDINGS OF FACT

1.  Prior to September 23, 2004, the veteran's residuals of a 
shrapnel wound of the right knee were manifested by 
complaints of pain and stiffness; objectively, he had flexion 
to 120 degrees and extension to 0 degrees, with no findings 
of additional limitation of function due to pain, weakness, 
fatigability or incoordination.

2.  From September 23, 2004, the veteran's residuals of a 
shrapnel wound of the right knee were manifested by 
complaints of pain and stiffness; objectively, he had flexion 
to 80 degrees and extension to 10 degrees, with medial joint 
line tenderness, pain at the endpoints of motion and 
increased pain with repetitive use of the right knee.  


CONCLUSIONS OF LAW

1.  Prior to September 23, 2004, the criteria for entitlement 
to an initial compensable evaluation for residuals of a 
shrapnel wound of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5299-5260 (2004).

2.  From September 23, 2004, the criteria for a staged 
initial evaluation of 10 percent for residuals of a shrapnel 
wound of the right knee have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5299-5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claim, then no further notice is required 
as to the "downstream issue" increased rating claim.  Here, 
a January 2003 notice letter related to the underlying 
service connection claim informed the veteran of the types of 
evidence necessary to substantiate his appeal.  The division 
of responsibilities between VA and a claimant in developing a 
claim was also discussed.   

Based on the above, the Board concludes that notice as to the 
underlying service connection claim obviates the need for 
additional notice as to the "downstream issue" increased 
rating claims.  The Board also observes that, VAOPGCPREC 8-
2003 notwithstanding, the veteran was alerted as to the 
evidence necessary to substantiate his increased rating 
claims via a subsequent notice letter dated in August 2004.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post service treatment and examination.  
Additionally, the veteran's statements in support of his 
claim are affiliated with the claims folder.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

The veteran was examined by VA in March 2003.  He presented 
with a history of shell fragment wound to the right knee.  He 
complained of stiffness in the right knee.  He was not taking 
any medication and was able to walk without a cane or any 
support.  He reported that his knee became stiff with long 
driving as a truck driver.  

Objectively, there was no deformity or swelling of the right 
knee.  Range of motion was from 0 to 120 degrees.  There was 
a half-inch, well-healed scar over the anterior aspect of the 
right knee and another half-inch, well-healed scar in the 
anterior part of his mid lower right leg.  There was also a 
well-healed scar measuring about one inch, located an inch 
above the knee and a half-inch scar below the knee that was 
superficial and well-healed.  Finally, there was a very small 
well-healed scar on the anterior aspect of his left thigh.  
X-rays taken in conjunction with the examination were normal.

The veteran was again examined by VA in September 2004.  At 
that time, the veteran described a dull, constant pain in his 
right knee.  He also experienced stiffness of the right knee.  
Such stiffness predominantly occurred when he was on his feet 
for long periods.  The veteran also had pain in the medial 
portion of the right knee.  He could not squat or get down on 
the right knee.  He recently quit a construction job due to 
his inability to climb up and down ladders.  The veteran 
denied use of a brace or other assistive device on the right 
knee.  He also denied instability of the right knee.  He took 
Aleve as needed for discomfort.  Finally, the veteran 
reported episodes of right knee swelling with prolonged 
standing. 

Upon physical examination, there was no swelling of the right 
knee.  There was medial joint line tenderness.  His range of 
motion was from 10 to 80 degrees.  He stopped at both of 
those points due to pain.  There was no ligamental 
instability per ligamental testing.  There was increased 
pain, but no decrease in range of motion, with repetitive 
use.  There was no evidence of muscle atrophy.  A well-healed 
scar measuring approximately a half-inch in length was noted 
over the anterior aspect of the right knee.  X-rays of the 
right knee showed no fractures, dislocation or joint 
effusion.  The impression was a normal right knee.  

Analysis

I.  Prior to September 23, 2004

The veteran is assigned a noncompensable evaluation for 
residuals of a shrapnel wound to the right knee, pursuant to 
Diagnostic Codes 5299-5260.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Also of relevance is Diagnostic Code 5261, pertaining to 
limitation of leg extension.  Under that Code section, a 
noncompensable evaluation is assigned where extension is 
limited to 5 degrees.  A 10 percent rating is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is for application where extension is limited to 15 degrees.  
A 30 percent rating applies where extension is limited to 20 
degrees.  A 40 percent rating is warranted where extension is 
limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

Prior to September 23, 2004, the evidence reveals a range of 
motion from 0 to 120 degrees.  Such range of motion does not 
justify a compensable evaluation under Diagnostic Codes 5260 
or 5261.  Moreover, prior to September 23, 2004, the 
objective evidence does not demonstrate additional functional 
limitation due to factors such as pain, weakness, 
fatigability or incoordination so as to warrant a compensable 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, the veteran 
was able to walk without use of a cane or other assistive 
device.  Moreover, VA examination in March 2003 did not 
demonstrate any pain with movement.  

The Board has also considered whether, during the period in 
question, a compensable evaluation is possible through 
application of an alternate Code section.  Indeed, the 
competent evidence fails to establish instability such as to 
warrant a rating under Diagnostic Code 5257.  Furthermore, 
the evidence of record does not show ankylosis, precluding an 
evaluation under Diagnostic Code 5256.  Additionally, there 
is no objective evidence of dislocated semilunar cartilage, 
effusion or frequent episodes of "locking" pain, as 
required for a rating under Diagnostic Code 5258.  Moreover, 
as there are no findings of genu recurvatum, Diagnostic Code 
5263 is inapplicable.  Finally, there were no findings of 
tibia and fibula impairment to permit an evaluation under 
Diagnostic Code 5262.  

The Board has also considered whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, during the period in question, 
the medical findings do not establish loss of flexion or 
extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate here.

Furthermore, the Board acknowledges that, when a veteran with 
a knee disability rated for instability also has arthritis 
and limitation of motion in the knee to at least a 
compensable degree, a separate rating can be assigned for the 
arthritis and limitation of motion under Diagnostic Codes 
5003, 5260, and 5261. 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2004); VAOGCPREC 23-97.  Here, there has 
been no demonstration of right knee instability.  Further, 
the x-ray evidence fails to establish arthritis of the right 
knee.  To the contrary, x-rays in March 2003 and September 
2004 show a normal right knee.  Moreover, the veteran is 
rated under a Diagnostic Code that contemplates limitation of 
motion.  For these reasons, a separate rating for instability 
of the right knee is not permissible here.  

Additionally, it is noted that the veteran's right knee 
disability involves an asymptomatic, well-healed scar.  The 
veteran is already in receipt of a noncompensable evaluation 
for such scar residuals.  As such, no further discussion is 
required on this point.  

In conclusion, the evidence reveals that, prior to September 
23, 2004, the veteran's residuals of a shrapnel wound to the 
right knee is appropriately reflected in the currently 
assigned noncompensable evaluation.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
residuals of a shrapnel wound to the right knee caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.

II.  From September 23, 2004

Again, during the period in question, the veteran is assigned 
a noncompensable evaluation for residuals of a shrapnel wound 
to the right knee, pursuant to Diagnostic Codes 5299-5260.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Also of relevance is Diagnostic Code 5261, pertaining to 
limitation of leg extension.  Under that Code section, a 
noncompensable evaluation is assigned where extension is 
limited to 5 degrees.  A 10 percent rating is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is for application where extension is limited to 15 degrees.  
A 30 percent rating applies where extension is limited to 20 
degrees.  A 40 percent rating is warranted where extension is 
limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

In the present case, VA examination in September 2004 reveals 
extension limited to 10 degrees.  Such finding warrants a 10 
percent evaluation under Diagnostic Code 5261.  In reaching 
this determination, the Board has appropriately considered 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Here, the evidence indicates complaints of 
right knee pain and stiffness, exacerbated by prolonged 
standing.  Moreover, such pain has been objectively confirmed 
upon VA examination in September 2004.  At that time, medial 
joint line tenderness was noted and there was pain at the 
endpoints of motion.  There was also increased pain with 
repetitive use of the right knee.  

Based on the foregoing, then, a 10 percent evaluation applies 
as of September 23, 2004.  However, a rating in excess of 
this amount is not warranted.  Indeed, the criteria for the 
next-higher 20 percent ratings under Diagnostic Codes 5260 
and 5261 have not been satisfied.  Moreover, a higher rating 
is not for application under any alternate Code sections.  In 
this vein, it is noted that the competent evidence fails to 
establish instability such as to warrant a rating under 
Diagnostic Code 5257.  Furthermore, the evidence of record 
does not show ankylosis, precluding an evaluation under 
Diagnostic Code 5256.  Additionally, there is no objective 
evidence of dislocated semilunar cartilage, effusion or 
frequent episodes of "locking" pain, as required for a 
rating under Diagnostic Code 5258.  Moreover, as there are no 
findings of genu recurvatum, Diagnostic Code 5263 is 
inapplicable.  Finally, there were no findings of tibia and 
fibula impairment to permit an evaluation under Diagnostic 
Code 5262.  

The Board has also considered whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of flexion to a compensable 
degree, even with consideration of pain, including on use.  
Thus, assignment of an additional separate evaluation for 
limitation of flexion of the right leg is not appropriate 
here.

Furthermore, the Board acknowledges that, when a veteran with 
knee disability rated for instability also has arthritis and 
limitation of motion in the knee to at least a compensable 
degree, a separate rating can be assigned for the arthritis 
and limitation of motion under Diagnostic Codes 5003, 5260, 
and 5261. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2004); VAOGCPREC 23-97.  Here, there has been no 
demonstration of instability of the right knee.  Further, the 
x-ray evidence fails to establish arthritis of the right 
knee.  To the contrary, x-rays in September 2004 show a 
normal right knee.  Moreover, the veteran is rated under a 
Diagnostic Code that contemplates limitation of motion.  For 
these reasons, a separate rating for instability of the right 
knee is not permissible here.  

Additionally, it is noted that the veteran's right knee 
disability involves an asymptomatic, well-healed scar.  The 
veteran is already in receipt of a noncompensable evaluation 
for such scar residuals.  As such, no further discussion is 
required on this point.  

In conclusion, the evidence reveals that, from September 23, 
2004, the veteran's residuals of a shrapnel wound to the 
right knee is most nearly approximated by a 10 percent 
evaluation under Diagnostic Code 5261.  There is no basis for 
a rating in excess of that amount.  The Board notes that in 
reaching this conclusion, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
residuals of a shrapnel wound to the right knee caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.


ORDER

Prior to September 23, 2004, an initial compensable 
evaluation for residuals of a shrapnel wound of the right 
knee, is denied.

From September 23, 2004, a staged initial rating of 10 
percent for residuals of a shrapnel wound of the right knee 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


